388 F. Supp. 2d 2 (2005)
Miriam KINGSBERRY, Parent and Next Friend of "Minor," Plaintiff,
v.
DISTRICT OF COLUMBIA et al., Defendants.
No. CIV.A03-2378(RMUJMF).
United States District Court, District of Columbia.
September 1, 2005.
Tilman L. Gerald, James E. Brown & Associates, PLLC, Washington, DC, for Plaintiff.
Edward P. Taptich, Corporation Counsel's Office, Veronica A. Porter, Office of Attorney General for the District of Columbia, Washington, DC, for Defendants.

ORDER
FACCIOLA, United States Magistrate Judge.
On August 9, 2005, this court ordered defendants to "pay plaintiff $27,181.13" in attorneys' fees. Defendants then moved to alter or amend that Order because, as the court had recognized, the District of Columbia Appropriations Act limits the amount of attorneys' fees that the District of Columbia can pay to prevailing parties, but it does not limit the power of federal courts to award fees under the IDEA. Defendant also requests that the date for payment of fees be extended to 30 days from the date of the amended order, in light of administrative requirements for processing District payment on such checks.
Upon consideration of the motion, opposition, reply, and the entire record herein, it is, hereby, ORDERED that:
1. Defendant's Motion to Alter or Amend Judgment [# 40] is GRANTED; and it is FURTHER ORDERED that
2. Plaintiff is awarded $27,181.13 in attorneys' fees and costs; and it is FURTHER ORDERED that
3. Defendants shall pay plaintiff that much of the attorneys' fees and costs awarded as is permissible under the statutory fee cap, within 30 days of the date of this Amended Order.
SO ORDERED.